DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Duane Byers on 2/11/2022.
The application has been amended as follows: 
Claim 1 (currently amended): A biological sample processing system comprising a microfluidic cartridge, the microfluidic cartridge comprising :
	a sampling device having a sealing ring arranged to form a microfluidic chamber when a support containing a biological sample fixed thereon is brought into contact with the sealing ring, and
	 a microfluidic network device configured to supply reagents to the microfluidic chamber, the sampling device further comprising inlet and outlet distribution networks in fluid communication with the microfluidic chamber and 
	a slide holder to guide and position said support containing a biological sample on the sampling device, the microfluidic network device comprising a plurality of reagent inlet channels fluidly connectable to reagent sources, 

	the biological sample processing system further comprising a microfluidic cartridge operating system comprising a cartridge receptacle receiving the microfluidic cartridge, a valve interfacing assembly and a reservoir body interfacing assembly, wherein the valve interfacing assembly is operable to selectively actuate each valve to create a fluid communication between a corresponding inlet channel and the reagent outlet channel; 
	wherein the reservoir body interfacing assembly is configured to induce flow of a reagent from one or more wells into the microfluidic chamber of the sampling device.
	Claim 10 (currently amended): The biological sample processing system according to claim 9, further comprising an onboard reagent reservoir body formed in the microfluidic support containing a plurality of wells configured to be filled with reagents, wherein each well is fluidly connected to a corresponding inlet channel, wherein the valve section is positioned between the external reagent inlet section and the onboard reagent reservoir body.
	Claim 12 (currently amended): Microfluidic cartridge according to claim [[11]] 10, wherein the onboard reagent reservoir body is positioned adjacent a second end of the microfluidic support opposite the first end.
	Claim 16 (cancelled)
1, further comprising a reagent reservoir body formed in the microfluidic support containing a plurality of wells configured to be filled with reagents[[,]] 
	Claim 18 (currently amended): Biological sample processing system according to claim [[17]] 1, wherein the reservoir body interfacing assembly comprises a delivery manifold head displaceable relative to the cartridge receptacle from a non-operating configuration to an operating configuration, in which the bottom face of the manifold head lies against the top face of the reservoir body, wherein the manifold head comprises a plurality of actuation lines  disposed to be aligned with the plurality of wells.
	Claim 19 (currently amended): Biological sample processing system according to claim [[16]] 1, wherein the valve interfacing assembly and the body reservoir interfacing assembly are in fluid communication with an external pressure source.
	Claim 21 (currently amended): Biological sample processing system according to claim [[20]] 1, wherein a sealing gasket is arranged against the bottom face of said pressure delivery manifold head and is configured to surround each outlet of the actuation lines to ensure that the manifold head of the second fluidic interfacing assembly is sealingly fitted against the top face of reservoir body when the processing system is in an operating configuration.
1, wherein the microfluidic network device further comprises an external reagent inlet section comprising several reagent inlet couplings for coupling one or more inlet channels to external reagent sources, and wherein the microfluidic cartridge operating system further comprises an external reagent interfacing assembly comprises a reagent delivery manifold head operably connected to external sources of reagents, said reagent delivery manifold head comprising a plurality of reagent delivery lines disposed to be sealingly fitted with the corresponding reagent inlet couplings.
	Claim 23 (new): A biological sample processing system comprising a microfluidic cartridge, the microfluidic cartridge comprising :
	a sampling device having a sealing ring arranged to form a microfluidic chamber when a support containing a biological sample fixed thereon is brought into contact with the sealing ring, and a microfluidic network device configured to supply reagents to the microfluidic chamber, the sampling device further comprising inlet and outlet distribution networks in fluid communication with the microfluidic chamber and a slide holder to guide and position said support containing a biological sample on the sampling device, the microfluidic network device comprising a plurality of reagent inlet channels fluidly connectable to reagent sources, at least one reagent outlet channel fluidly connected to the sampling device inlet distribution network and a plurality of valves operable to selectively connect the inlet channels to the at least one outlet channel, wherein the sampling device and microfluidic network device are formed on a common microfluidic support as a single part;
the biological sample processing system further comprising a microfluidic cartridge operating system comprising a cartridge receptacle receiving the microfluidic cartridge and a valve interfacing assembly; 
	wherein the valve interfacing assembly comprises a pressure delivery manifold head displaceable relative to the cartridge receptacle from a non-operating configuration to an operating configuration in which the bottom face of the manifold head lies against the valve section or multiple valve sections of the microfluidic network device, wherein the manifold head comprises a plurality of actuation chambers and corresponding actuation lines in fluid communication with each actuation chamber, the plurality of actuation chambers being disposed such that each chamber encloses the valve inlet and outlet orifices of the corresponding valve, wherein the pressure delivery manifold head is operable to selectively create a negative pressure inside one or more actuation chambers.
	Claim 24 (new): The biological sample processing system according to claim 23, further comprising an onboard reagent reservoir body formed in the microfluidic support containing a plurality of wells configured to be filled with reagents, wherein each well is fluidly connected to a corresponding inlet channel
	Claim 25 (new): The biological sample processing system according to claim 23, wherein the sampling device comprises a first arrangement of reagents distribution comprising inlet and outlet distribution networks  arranged on two opposite sides of the microfluidic chamber and configured to direct flow of reagent(s) inside the microfluidic chamber along a first direction, and a second arrangement of reagents distribution comprising inlet and outlet distribution networks arranged on two other opposite sides of the microfluidic chamber and configured to direct flow of reagent(s) inside the microfluidic chamber in a second direction transverse to the first direction.
	Claim 26 (new): The biological sample processing system according to claim 23, wherein the microfluidic support comprises an integrally formed plastic molded microfluidic board in which the inlet channels, outlet channel, and sampling device inlet and outlet distribution channels are formed.
	Claim 27 (new): The biological sample processing system according to claim 23, wherein the at least one reagent outlet channel  is a common single outlet channel connected to a plurality of said reagent inlet channels, said outlet channel comprising valve portions  and intermediate portions therebetween, wherein the valve portions  are adjacent to outlet end portions  of the inlet channels and the intermediate portions are fluidly connected to each other in series, and wherein each of said plurality of valves interconnect an outlet end portion of each inlet channel to a corresponding valve portion of the common reagent outlet channel, wherein each valve is switchable between a valve closed position in which fluid communication between a corresponding inlet channel and the reagent common outlet channel is closed, and a valve open position in which fluid communication between said inlet channel and the reagent common outlet channel is open.
	Claim 28 (new): The biological sample processing system according to claim 27, wherein the common reagent outlet channel extends generally in a direction transverse to an outlet end portion of the inlet channels.
	Claim 29 (new): The biological sample processing system according to claim 27, wherein the reagent common outlet channel comprises a first and a second main part which are spaced apart and extend in a direction transverse to an outlet end portion of the inlet channels.
	Claim 30 (new): The biological sample processing system according to claim 23, wherein the microfluidic network device further comprises an external reagent inlet section comprising several reagent inlet couplings for fluidly coupling one or more external reagent inlet channels to external reagent sources. 
	Claim 31 (new): The biological sample processing system according to claim 30, wherein the external reagent inlet section is adjacent to a valve section comprising the plurality of valves.
	Claim 32 (new): The biological sample processing system according to claim 31, further comprising an onboard reagent reservoir body formed in the microfluidic support containing a plurality of wells configured to be filled with reagents, wherein each well is fluidly connected to a corresponding inlet channel, wherein the valve section is positioned between the external reagent inlet section and the onboard reagent reservoir body. 
	Claim 33 (new): The biological sample processing system according to claim 23, wherein the sampling device is positioned adjacent a first end of the microfluidic support.
	Claim 34 (new): The biological sample processing system according to claim 32, wherein the onboard reagent reservoir body is positioned adjacent a second end of the microfluidic support opposite the first end.
	Claim 35 (new): The biological sample processing system according to claim 23, wherein the microfluidic network device further comprises a cartridge outlet , a chamber outlet channel connected to the outlet distribution network  of the sampling device, and at least two valves configured to fluidly interconnect respectively the chamber outlet channel  or the reagent common outlet channel to the cartridge outlet in order to discharge the reagent residues coming from the microfluidic chamber of the sampling device during sample processing steps or to discharge washing solutions circulating through the reagent common outlet channel during a washing step.
	Claim 36 (new): The biological sample processing system according to claim 24, further comprising an onboard reagent reservoir body formed in the microfluidic support containing a plurality of wells configured to be filled with reagents, wherein each well is fluidly connected to a corresponding inlet channel, wherein the microfluidic network device  is at least partly embedded inside the microfluidic board on a first side thereof, while the sealing ring of the sampling device and the onboard reservoir body are mounted on a second side of said microfluidic board opposite the first side.
	Claim 37 (new): The biological sample processing system according to claim 23, wherein a valve section comprises the plurality of valves, the valve section comprising a deflectable membrane layer disposed on the microfluidic board.
	Claim 38 (new): The biological sample processing system according to claim 23, wherein the valve interfacing assembly is operable to selectively actuate each valve to create a fluid communication between a corresponding inlet channel and the reagent outlet channel.
	Claim 39 (new): The biological sample processing system according to claim 23, further comprising a reagent reservoir body formed in the microfluidic support containing a plurality of wells configured to be filled with reagents, wherein each well is fluidly connected to a corresponding inlet channel, wherein the reservoir body interfacing assembly is operable to induce flow of a reagent from one or more wells into the microfluidic chamber the sampling device.
	Claim 40 (new): The biological sample processing system according to claim 23, wherein the valve interfacing assembly and the body reservoir interfacing assembly are in fluid communication with an external pressure source.
	Claim 41 (new):  The biological sample processing system according to claim 23, wherein a sealing gasket is arranged against the bottom face of said pressure delivery manifold head and is configured to surround each outlet of the actuation lines to ensure that the manifold head of the second fluidic interfacing assembly is sealingly fitted against the top face of reservoir body when the processing system is in an operating configuration.
	Claim 42 (new): The biological sample processing system according to claim 23, wherein the microfluidic network device further comprises an external reagent inlet section comprising several reagent inlet couplings  for coupling one or more inlet channels to external reagent sources, and wherein the microfluidic cartridge operating system further comprises an external reagent interfacing assembly comprises a reagent delivery manifold head operably connected to external sources of reagents, said reagent delivery manifold head comprising a plurality of reagent delivery lines disposed to be sealingly fitted with the corresponding reagent inlet couplings.
	Claim 43 (new): A biological sample processing system comprising a microfluidic cartridge, the microfluidic cartridge comprising:
a sampling device having a sealing ring arranged to form a microfluidic chamber when a support containing a biological sample fixed thereon is brought into contact with the sealing ring, and a microfluidic network device configured to supply reagents to the microfluidic chamber, the sampling device further comprising inlet and outlet distribution networks in fluid communication with the microfluidic chamber and a slide holder to guide and position said support containing a biological sample on the sampling device, the microfluidic network device comprising a plurality of reagent inlet channels fluidly connectable to reagent sources, at least one reagent outlet channel fluidly connected to the sampling device inlet distribution network and a plurality of valves operable to selectively connect the inlet channels to the at least one outlet channel, wherein the sampling device and microfluidic network device are formed on a common microfluidic support as a single part;
             the biological sample processing system further comprising a microfluidic cartridge operating system comprising a cartridge receptacle receiving the microfluidic cartridge and a valve interfacing assembly;
            wherein the microfluidic network device further comprises an external reagent inlet section comprising several reagent inlet couplings for coupling one or more inlet channels  to external reagent sources, and wherein the microfluidic cartridge operating system further comprises an external reagent interfacing assembly comprises a reagent delivery manifold head operably connected to external sources of reagents, said reagent delivery manifold head comprising a plurality of reagent delivery lines disposed to be sealingly fitted with the corresponding reagent inlet couplings.
Claim 44 (new): The biological sample processing system according to claim 43, further comprising an onboard reagent reservoir body formed in the microfluidic support containing a plurality of wells configured to be filled with reagents, wherein each well is fluidly connected to a corresponding inlet channel.
	Claim 45 (new): The biological sample processing system according to claim 43, wherein the sampling device comprises a first arrangement of reagents distribution comprising inlet and outlet distribution networks  arranged on two opposite sides of the microfluidic chamber and configured to direct flow of reagent(s) inside the microfluidic chamber along a first direction, and a second arrangement of reagents distribution comprising inlet and outlet distribution networks arranged on two other opposite sides of the microfluidic chamber and configured to direct flow of reagent(s) inside the microfluidic chamber in a second direction transverse to the first direction.
	Claim 46 (new): The biological sample processing system according to claim 43, wherein the microfluidic support comprises an integrally formed plastic molded microfluidic board in which the inlet channels, outlet channel, and sampling device inlet and outlet distribution channels are formed.
	Claim 47 (new): The biological sample processing system according to claim 43, wherein the at least one reagent outlet channel  is a common single outlet channel connected to a plurality of said reagent inlet channels, said outlet channel comprising valve portions  and intermediate portions therebetween, wherein the valve portions  are adjacent to outlet end portions  of the inlet channels and the intermediate portions are fluidly connected to each other in series, and wherein each of said plurality of valves interconnect an outlet end portion of each inlet channel to a corresponding valve portion of the common reagent outlet channel, wherein each valve is switchable between a valve closed position in which fluid communication between a corresponding inlet channel and the reagent common outlet channel is closed, and a valve open position in which fluid communication between said inlet channel and the reagent common outlet channel is open.
	Claim 48 (new): The biological sample processing system according to claim 47, wherein the common reagent outlet channel extends generally in a direction transverse to an outlet end portion of the inlet channels.
	Claim 49 (new): The biological sample processing system according to claim 47, wherein the reagent common outlet channel comprises a first and a second main part which are spaced apart and extend in a direction transverse to an outlet end portion of the inlet channels. 
	Claim 50 (new): The biological sample processing system according to claim 44, wherein the external reagent inlet section is adjacent to a valve section comprising the plurality of valves.
	Claim 51 (new): The biological sample processing system according to claim 50, further comprising an onboard reagent reservoir body formed in the microfluidic support containing a plurality of wells configured to be filled with reagents, wherein each well is fluidly connected to a corresponding inlet channel, wherein the valve section is positioned between the external reagent inlet section and the onboard reagent reservoir body. 
	Claim 52 (new): The biological sample processing system according to claim 43, wherein the sampling device is positioned adjacent a first end of the microfluidic support.
Claim 53 (new): The biological sample processing system according to claim 51 wherein the onboard reagent reservoir body is positioned adjacent a second end of the microfluidic support opposite the first end.
	Claim 54 (new): The biological sample processing system according to claim 43, wherein the microfluidic network device further comprises a cartridge outlet , a chamber outlet channel connected to the outlet distribution network  of the sampling device, and at least two valves configured to fluidly interconnect respectively the chamber outlet channel  or the reagent common outlet channel to the cartridge outlet in order to discharge the reagent residues coming from the microfluidic chamber of the sampling device during sample processing steps or to discharge washing solutions circulating through the reagent common outlet channel during a washing step.
	Claim 55 (new): The biological sample processing system according to claim 43, further comprising an onboard reagent reservoir body formed in the microfluidic support containing a plurality of wells configured to be filled with reagents, wherein each well is fluidly connected to a corresponding inlet channel, wherein the microfluidic network device  is at least partly embedded inside the microfluidic board on a first side thereof, while the sealing ring of the sampling device and the onboard reservoir body are mounted on a second side of said microfluidic board opposite the first side.
	Claim 56 (new): The biological sample processing system according to claim 43, wherein a valve section comprises the plurality of valves , the valve section comprising a deflectable membrane layer  disposed on the microfluidic board.
Claim 57 (new): The biological sample processing system according to claim 43, further comprising a microfluidic cartridge operating system comprising a cartridge receptacle receiving the microfluidic cartridge, a valve interfacing assembly and a reservoir body interfacing assembly, wherein the valve interfacing assembly is operable to selectively actuate each valve to create a fluid communication between a corresponding inlet channel and the reagent outlet channel.
	Claim 58 (new): The biological sample processing system according to claim 57, further comprising a reagent reservoir body formed in the microfluidic support containing a plurality of wells configured to be filled with reagents, wherein each well is fluidly connected to a corresponding inlet channel, wherein the reservoir body interfacing assembly is operable to induce flow of a reagent from one or more wells into the microfluidic chamber the sampling device.
	Claim 59 (new): The biological sample processing system according to claim 58, wherein the reservoir body interfacing assembly comprises a delivery manifold head  displaceable relative to the cartridge receptacle  from a non-operating configuration to an operating configuration, in which the bottom face of the manifold head lies against the top face of the reservoir body, wherein the manifold head comprises a plurality of actuation lines disposed to be aligned with the plurality of wells.
	Claim 60 (new): The biological sample processing system according to claim 57, wherein the valve interfacing assembly and the body reservoir interfacing assembly are in fluid communication with an external pressure source.
Claim 61 (new): The biological sample processing system according to claim 60, wherein the valve interfacing assembly comprises a pressure delivery manifold head displaceable relative to the cartridge receptacle  from a non-operating configuration to an operating configuration in which the bottom face of the manifold head lies against the valve section or multiple valve sections of the microfluidic network device, wherein the manifold head comprises a plurality of actuation chambers and corresponding actuation lines  in fluid communication with each actuation chamber, the plurality of actuation chambers being disposed such that each chamber encloses the valve inlet and outlet orifices of the corresponding valve, wherein the pressure delivery manifold head  is operable to selectively create a negative pressure inside one or more actuation chambers
	Claim 62 (new):  The biological sample processing system according to claim 62, wherein a sealing gasket is arranged against the bottom face of said pressure delivery manifold head and is configured to surround each outlet of the actuation lines to ensure that the manifold head of the second fluidic interfacing assembly is sealingly fitted against the top face of reservoir body when the processing system is in an operating configuration.

Allowable Subject Matter
Claims 1-15 and 17-62 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Aravanis et al (USPGpub 2017/0189904 cited in the IDS) teaches a microfluidic cartridge (1100) (see [0193]) comprising a sampling device (referred to as a sequencing chamber 258 in [0195] and illustrated in Figure 
In addition, Nguyen et al (“Microfluidics-assisted fluorescence in situ hybridization for advantageous human epidermal growth factor receptor 2 assessment in breast cancer” NPL cited in the IDS)  teaches a sampling device (referred to as microfluidic system in the caption of Figure 1) having a sealing ring (referred to as a PMDS O-ring in the caption of Figure 1) arranged to form a microfluidic chamber when a support (referred to as a thermostatic copper holder) containing a biological sample (referred to as tissue slide) is brought into contact with the sealing ring (PMDS O-ring) (see Figure 1 and the caption of Figure 1, which recites “a PDMS O-ring hermetically seals the chamber and the fluidic circuit, which are placed in a thermostatic copper holder”), inlet and outlet distribution networks (referred to as tree-like channels in caption of Figure 1) in fluid communication with 
However, the cited prior neither teaches nor fairly suggests a biological sample processing system including a microfluidic cartridge operating system comprising a cartridge receptacle receiving the microfluidic cartridge, a valve interfacing assembly and a reservoir body interfacing assembly, wherein the valve interfacing assembly is operable to selectively actuate each valve to create a fluid communication between a corresponding inlet channel and the reagent outlet channel; wherein the reservoir body interfacing assembly is configured to induce flow of a reagent from one or more wells into the microfluidic chamber of the sampling device (as required by independent claim 1).
In addition, the cited prior neither teaches nor fairly suggests a biological sample processing system including a microfluidic cartridge the biological sample processing system further comprising a microfluidic cartridge operating system comprising a cartridge receptacle receiving the microfluidic cartridge and a valve interfacing assembly; wherein the valve interfacing assembly comprises a pressure delivery manifold head displaceable relative to the cartridge receptacle from a non-operating configuration to an operating configuration in which the bottom face of the manifold head lies against the valve section or multiple valve sections of the microfluidic network device, wherein the manifold head comprises a plurality of actuation chambers and corresponding actuation lines in fluid communication with each actuation chamber, the plurality of actuation chambers being disposed such 
In addition, the cited prior art neither teaches nor fairly suggests a biological sample processing system including a microfluidic cartridge operating system comprising a cartridge receptacle receiving the microfluidic cartridge and a valve interfacing assembly     wherein the microfluidic network device further comprises an external reagent inlet section comprising several reagent inlet couplings for coupling one or more inlet channels  to external reagent sources, and wherein the microfluidic cartridge operating system further comprises an external reagent interfacing assembly comprises a reagent delivery manifold head operably connected to external sources of reagents, said reagent delivery manifold head comprising a plurality of reagent delivery lines disposed to be sealingly fitted with the corresponding reagent inlet couplings (as required by independent claim 43). 
As a result, independent claim 1, 23 and 43 are allowed because these claims are novel and non-obvious over the prior art of record and in accordance with other requirements. Moreover, the depended claims, also in accordance with other requirements, are hereby allowed due to their dependency on the respective independent claim 1. 
The features of the claimed invention are aimed at allowing for multiplex processing of a biological sample fixed on a support with a sequence of reagents in a reliable, accurate and economical manner. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797